ITEMID: 001-102888
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF GUT v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Criminal proceedings;Article 6-1 - Reasonable time)
JUDGES: Ján Šikuta;Lech Garlicki;Vincent A. De Gaetano
TEXT: 4. The applicant was born in 1958 and lives in Biskupiec.
5. On 19 June 2002 the applicant was arrested on charges of arson and uttering threats. On an unknown later date he was indicted before the Biskupiec District Court.
6. Between 19 March and 19 June 2006 the applicant was detained on remand.
7. On 3 June 2003 the District Court convicted him as charged and sentenced him to three years’ imprisonment.
8. On 26 June 2003 the applicant appealed against his conviction.
9. On 16 October 2003 the Olsztyn Regional Court quashed the judgment and remitted the case.
10. Between 19 October 2005 and 29 March 2006 the District Court held seven hearings. On several occasions the applicant who was duly summoned, refused to appear at hearings. However, the court proceeded with the trial in his absence.
11. On 31 March 2006 the Biskupiec District Court convicted the applicant as charged and sentenced him to three years’ imprisonment.
12. On 14 September 2006 the Olsztyn Regional Court again quashed the judgment and remitted the case.
13. On 3 June 2009 the Gizycko District Court again convicted the applicant as charged.
14. On 27 July 2009 the applicant filed his appeal against this judgment. It appears that the proceedings are pending before the Olsztyn Regional Court.
15. On 16 and 21 August 2007 the applicant lodged complaints with the Białystok Court of Appeal under the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”). The applicant sought a ruling that the length of the proceedings before the Olsztyn Regional Court had been excessive and an award of just satisfaction.
16. On 7 November 2007 the Court of Appeal gave a decision and dismissed the applicant’s complaint.
17. On 19 June 2008 the Olsztyn Regional Court dismissed yet another complaint under 2004 Act lodged by the applicant. The court considered that there had been no significant delays in the proceedings.
18. The applicant was also involved in several other sets of criminal and civil proceedings, in particular, proceedings concerning assaulting a judge and contempt of court. The proceedings were terminated respectively on 24 October 2005 and 14 March 2007 by the Olsztyn Regional Court.
19. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are stated in the Court’s decisions in cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
